UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June30, 2009 or []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission_File_Number_ 000-51916 ICON Leasing Fund Eleven, LLC (Exact name of registrant as specified in its charter) Delaware 20-1979428 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 100 Fifth Avenue, 4th Floor, New York, New York (Address of principal executive offices) (Zip code) (212) 418-4700 Registrant's telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes[ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [ ] Yes[] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or smaller reporting company. See the definitions of “large accelerated filer,’’ “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer[]Non-accelerated filer [X]Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] Yes [X] No Number of outstanding shares oflimited liability companyinterests of the registrant onJuly 31, 2009is 363,119. ICONLeasing Fund Eleven,LLC Table of Contents PART I - FINANCIAL INFORMATION Page Item 1.Consolidated Financial Statements Consolidated Balance Sheets 1 Consolidated Statements of Operations 2 Consolidated Statements of Changes in Equity 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 6 Item 2. Manager’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 33 Item 4. Controls and Procedures 33 PART II – OTHER INFORMATION Item 1. Legal Proceedings 34 Item 1A. Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3. Defaults Upon Senior Securities 34 Item 4. Submission of Matters to a Vote of Security Holders 34 Item 5. Other Information 34 Item 6. Exhibits 35 Signatures 36 Table of Contents PART I – FINANCIAL INFORMATION Item 1.Consolidated Financial Statements ICON Leasing Fund Eleven, LLC (A Delaware Limited Liability Company) Consolidated Balance Sheets (unaudited) Assets June 30, December 31, Current assets: Cash and cash equivalents $ $ Current portion of net investment in finance leases Deferred time charter expense - Accounts receivable Restricted cash Other current assets Total current assets Non-current assets: Net investment in finance leases, less current portion Leased equipment at cost (less accumulated depreciation of $149,348,339 and $120,637,537, respectively) Mortgage note receivable Investments in joint ventures Deferred income taxes Other non-current assets, net Total non-current assets Total Assets $ $ Liabilities and Equity Current liabilities: Current portion of non-recourse long-term debt $ $ Derivative instruments Revolving line of credit, recourse Deferred revenue Due to Manager and affiliates Income taxes payable Accrued expenses and other liabilities Total current liabilities Non-current liabilities: Non-recourse long-term debt, net of current portion Total Liabilities Commitments and contingencies (Note 12) Equity: Members' Equity: Additional members Manager ) ) Accumulated other comprehensive loss ) ) Total Members' Equity Noncontrolling Interests Total Equity Total Liabilities and Equity $ $ See accompanying notes to consolidated financial statements. 1 Table of Contents ICON Leasing Fund Eleven, LLC (A Delaware Limited Liability Company) Consolidated Statements of Operations (unaudited) Three Months Ended June 30, Six Months Ended June 30, Revenue: Rental income $ Time charter revenue - - Finance income Income from investments in joint ventures Net gain on sales ofnew equipment - Net loss on sales ofleased equipment - ) - ) Net loss on sale of portfolio - ) - ) Net gain on lease termination - - Interest and other income Total revenue Expenses: Management fees - Manager Administrative expense reimbursements - Manager General and administrative Vessel operating expense - - Interest Depreciation and amortization (Gain) loss on financial instruments ) ) ) Total expenses Income (loss) before income taxes ) ) Benefit for income taxes ) Net income (loss) ) ) Less: Net income attributable to noncontrolling interests Net income (loss) attributable to Fund Eleven $ $ ) $ $ ) Net income (loss) attributable to Fund Eleven allocable to: Additional Members $ $ ) $ $ ) Manager ) ) $ $ ) $ $ ) Weighted average number of additional shares of limited liability company interests outstanding Net income (loss) attributable to Fund Eleven per weighted average additional share of limited liability company interests $ $ ) $ $ ) See accompanying notes to consolidated financial statements. 2 Table of Contents ICON Leasing Fund Eleven, LLC (A Delaware Limited Liability Company) Consolidated Statements of Changes in Equity (unaudited) Members' Equity Additional Shares of Accumulated Other Limited LiabilityCompany Interests AdditionalMembers Manager Comprehensive Loss TotalMembers' Equity NoncontrollingInterests TotalEquity Balance, December 31, 2008 $ $ ) $ ) $ $ $ Comprehensive income: Net income - - Change in valuation of derivative instruments - Currency translation adjustments - - - ) ) - ) Total comprehensive income - - - Shares of limited liability company interests redeemed ) ) - - ) - ) Cash distributions to members and noncontrolling interests - ) ) - ) ) ) Balance, March 31, 2009 ) ) Comprehensive income: Net income - - Change in valuation of derivative instruments - Currency translation adjustments - Total comprehensive income - - - Shares of limited liability company interests redeemed ) ) - - ) - ) Cash distributions to members and noncontrolling interests - ) ) - ) ) ) Balance, June 30, 2009 $ $ ) $ ) $ $ $ See accompanying notes to consolidated financial statements. 3 Table of Contents ICON Leasing Fund Eleven, LLC (A Delaware Limited Liability Company) Consolidated Statements of Cash Flows (unaudited) Six Months Ended June 30, Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Rental income paid directly to lenders by lessees ) ) Finance income ) ) Income from investments in joint ventures ) ) Net gain on sales of new equipment - ) Net (gain) loss on sales of leased equipment ) Net gain on lease termination ) - Net loss on sale of portfolio - Depreciation and amortization Amortization of deferred time charter expense - Interest expense on non-recourse financing paid directly to lenders by lessees Interest expense from amortization of debt financing costs (Gain) loss on financial instruments ) Deferred tax benefit ) ) Changes in operating assets and liabilities: Collection of finance leases Accounts receivable ) ) Other assets, net ) ) Payables, deferred revenue and other current liabilities ) ) Due to/from Manager and affiliates Distributions from joint ventures Net cash provided by operating activities Cash flows from investing activities: Investments in equipment subject to lease - ) Proceeds from sales of new and leased equipment Proceeds from sale of portfolio - Investment in financing facility - ) Investments in joint ventures - ) Change in restricted cash ) Distributions received from joint ventures in excess of profits Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from non-recourse long-term debt - Repayments of non-recourse long-term debt ) ) Proceeds from revolving line of credit, recourse - Repurchase of additional shares of limited liability company interests ) ) Cash distributions to members ) ) Distributions to noncontrolling interests ) ) Net cash used in financing activities ) ) Effects of exchange rates on cash and cash equivalents ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of the period Cash and cash equivalents, end of the period $ $ See accompanying notes to consolidated financial statements. 4 Table of Contents ICON Leasing Fund Eleven, LLC (A Delaware Limited Liability Company) Consolidated Statements of Cash Flows (unaudited) Six Months Ended June 30, Supplemental disclosure of cash flow information: Cash paid during the period for interest $ $ Supplemental disclosure of non-cash investing and financing activities: Principal and interest paid on non-recourse long-term debt directly to lenders by lessees $ $ Transfer of non-recourse debt in connection with the sale of a leasing portfolio $ - $ See accompanying notes to consolidated financial statements. 5 Table of Contents ICON Leasing Fund Eleven, LLC (A Delaware Limited Liability Company) Notes to Consolidated Financial Statements
